Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on May 31, 2022 is acknowledged.
                                                 Status of the Application
2. Claims 1 and 20-32 are pending under examination. New claim 33 is added. Claims 2-19 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow. The amendment incorporates new limitations in claim 1 and add a new claim 33. The action is made FINAL necessitated by the amendment.
Response to Arguments: 
3. The objection to duplicate claims, has been withdrawn in view of the amendment.
4. The rejection of claims 1 and 20-30 under 35 USC 102(a)(1) as being anticipated by Leamon et al. has been withdrawn in view of the amendment.
                                New Rejections necessitated by the Amendment
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20-25 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gale et al. (US 2010/0167288).
       Gale et al. teach a method of claim 1, 33, for synthesizing a double-stranded
deoxyribonucleic acid (DNA), comprising:
(a) subjecting a polymerase chain reaction (PCR) reaction solution comprising a DNA to
a heat denaturation phase (para 0168, 0131-0132), (b) subjecting the PCR reaction solution to an annealing phase, wherein the annealing phase of each cycle comprises a plurality of stages of annealing temperature setting; wherein the plurality of stages of annealing temperature setting comprises stepwise temperature ranges from high temperature to low temperature; wherein the plurality of stages of annealing temperature setting comprises stepwise temperature stages from the heat denaturation phase to a final stage of annealing temperature setting of the one cycle (para 0168, 0131-0132, 0145, 0218); and wherein each of the plurality of stages of annealing temperature setting has a predetermined temperature holding period at a predetermined temperature (para 0168, 0131-0132, 0145-0146, 0218), and (c) subjecting the PCR reaction solution to an elongation phase (para 0168-0169, 0131-0132, 0145-0146, 0218), wherein a sufficient number of cycles of (a), (b), and (c) is conducted to obtain a double-stranded DNA fragment of interest (0168-0169, 0131-0132, 0145-0146, 0218).
    With reference to claim 20, Gale et al. teach that the plurality of stages of annealing temperature setting comprises 2 to 20 stages (para 0168-0169, 0145).
    With reference to claim 21-22, Gale et al. teach that each of the plurality of stages of annealing temperature setting comprises a stage of an annealing temperature
setting at 60 to 85°C (para 0168, 0162, 01310145-0146).
     With reference to claims 23-24, Gale et al. teach that the each of the plurality of stages of annealing temperature setting comprises a stage of an annealing temperature setting with a temperature holding period for 10 seconds or more and 2 minutes or less (para 0168, 0146).
        With reference to claim 25, Gale et al. teach the PCR reaction solution comprises a pair of single-stranded oligo DNAs having a region that is complementarily binding to a terminal portion of each other (para 0156). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 20-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gale et al. (US 20100167288) in view of Li et al. (US 2012/0178129).
          Gale et al. teach a method of claims 1, 20-25 and 33, for synthesizing a double-stranded DNA as discussed above in section 5. However, Gale et al. did not specifically teach use of overlapping DNAs of claims 26-29.
          Li et al. teach a method for synthesizing a DNA comprising PCR assembly of overlapping DNAs to synthesize a gene wherein the PCR comprises a plurality of overlapping double-stranded DNAs, size ranging from 100-300 base pairs and having an overlapping region of 10-40 bases and comprises 3 to 20 kinds of overlapping DNAs and assembling the DNAs in a thermal cycler using a temperature ramp from higher melting temperature to annealing temperature resulting in longer average length of the assembled DNAs(para 0147-0148, 0151, 0127-0139), wherein Li et al. teach that quality and quantity of PCR based assembly depends on annealing time and annealing temperature and prolonged annealing  or slow annealing is essential for assembly of ultra low concentration of oligonucleotides for long gene synthesis (para 0151).
            It would have been prima facie obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify the method of Gale et al. with overlapping DNAs as taught by Li et al. to develop an improved method for DNA synthesis. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation of success that the combination would result in improving the quality and quantity of the synthesized DNA because Li et al. explicitly taught that slow ramping annealing of DNAs would improve the synthesis of long gene through PCR based assembly (para 0151) and such a modification of the method is considered obvious over the cited art.

Allowable Subject Matter
7.    Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                            Conclusion 
           Claim 32 is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637